Case 0:20-cv-61880-UU Document 1-2 Entered on FLSD Docket 09/15/2020 Page 1 of 4




                    EXHIBIT “A”
Case 0:20-cv-61880-UU Document 1-2 Entered on FLSD Docket 09/15/2020 Page 2 of 4



 IN THE CIRCUIT COURT OF THE
 17TH JUDICIAL CIRCUIT, IN AND
 FOR BROWARD COUNTY, FLORIDA

 GENERAL JURISDICTION DIVISION

 CASE NO. CACE20-013295 (25)


 DONNA MARIE SNYDER,


              Plaintiff,

 vs.

 WALMART INC.

              Defendant.


                                COMPLAINT FOR DAMAGES

              COMES NOW the Plaintiff, DONNA MARIE SNYDER, by and through

 undersigned counsel and sues the Defendant, WALMART INC. and alleges as follows:

              1.      That this is an action for damages in excess of Thirty Thousand

 ($30,000.00) Dollars.

              2.      That the Plaintiff, DONNA MARIE SNYDER, at all times material and

 relevant hereto was a resident of Margate, Broward County, Florida and is sui juris.

               3.     That the Defendant, WALMART INC. is and has been at all times

 material hereto licensed to do business in the State of Florida.

              4.      That on or about August 30, 2019 the Plaintiff, DONNA MARIE

 SNYDER, was lawfully on the premises of the Defendant, WALMART INC. located at 3801

 Turtle Creek Dr., Coral Spring, Broward County, Florida, as a business invitee.

              5.      That on or about August 30, 2019 the Defendant, WALMART INC. by

 and through its agents, employees, and/or servants, had exclusive dominion, possession

 and control of the premises.

              6.      That on or about August 30, 2019 the Defendant, WALMART INC. by

 and through its agents, employees, and/or servants, negligently and carelessly maintained
Case 0:20-cv-61880-UU Document 1-2 Entered on FLSD Docket 09/15/2020 Page 3 of 4



 the above mentioned premises, to-wit: The Plaintiff slipped and fell on a dirt substance,

 on the Defendants premises located at 3801 Turtle Creek Dr., Coral Spring, Broward

 County, Florida, causing the Plaintiff, DONNA MARIE SNYDER, to fall and seriously injure

 herself.

              7.     That the Defendant, WALMART INC. either knew or should have

 known of the existence of the dangerous condition of the common area and should have

 taken steps to warn the Plaintiff, DONNA MARIE SNYDER, of the existence of the

 dangerous condition.

              8.     That the Defendant, WALMART INC. had a non-delegable duty to

 maintain the common areas in a reasonably safe and proper condition for the general

 public.

              9.     That the Defendant failed to maintain said common areas in a safe

 and proper condition.

              10.    That the Defendant, WALMART INC. was negligent in creating or

 permitting the aforementioned dangerous and hazardous condition to remain upon the

 premises, rendering said premises dangerous and unsafe for the Plaintiff.

              11.    That the Defendant, WALMART INC. failed to warn the Plaintiff,

 DONNA MARIE SNYDER, of the aforementioned condition and the risk involved in as

 much as the presence of the Plaintiff, DONNA MARIE SNYDER, was known or reasonably

 foreseeable by the Defendant, WALMART INC. and the Plaintiff, DONNA MARIE

 SNYDER, neither knew nor should have known of said condition and risk by the use of

 reasonable care.

              12.    That as a result of the Defendant's negligence, Plaintiff, DONNA

 MARIE SNYDER, was severely injured.

              13.    That as a direct and proximate result of the negligence of the

 Defendant, WALMART INC. the Plaintiff, DONNA MARIE SNYDER, was injured in and

 about her body and extremities, suffered pain therefrom, suffered physical handicap, lost
  Case 0:20-cv-61880-UU Document 1-2 Entered on FLSD Docket 09/15/2020 Page 4 of 4

4!'


      wages, loss of ability to earn money in the past and in the future, aggravation of a

      previously existing condition and suffered the inability to lead a normal life; all of which are

      permanent and continuing in nature.

                    14.     In addition, as a direct and proximate result of the Defendant,

      WALMART INC. the Plaintiff, DONNA MARIE SNYDER, incurred medical expenses in the

      treatment of injuries and will continue to incur said expenses in the future.

                    WHEREFORE, Plaintiff demands judgment for damages against the

      Defendant, WALMART INC. and a trial by jury of all issues triable as a right by a jury.

                    DATED this 14th day of August, 2020.

                                                  Respectfully submitted,

                                                  LAW OFFICES OF WILLIAM C. RUGGIERO
                                                  Attorneys for Plaintiff
                                                  Museum Plaza, Suite 703
                                                  200 South Andrews Avenue
                                                  Fort Lauderdale, Florida 33301
                                                  Phone: (954) 462-2300
                                                  Email: Ruggiero@wcrlaw.com


                                                  BY: is/ W&,n C.
                                                       WILLIAM C. RUGGIERO
                                                       Florida Bar No. 878499
      WCR:mc
